Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 
Allowable Subject Matter
Claims 1 & 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of reference fails to disclose “move, when writing is requested for the entry of the data block stored in the first management list and the number of times of reference of the data block becomes equal to or larger than 2, the entry of the data block to a head in a second management list by the LRU scheme; move, when the number of times of reference of the data block stored in the second management list becomes 1 by a decrementing process, the entry of the data block to the first management list; delete, when the number of times of reference of the data block stored in the first management list becomes 0 by the decrementing process, the entry of the data block from the first management list.” The closest prior art of record, Pundir et al. PG Pub US 2017/0192892 A1, discloses that the metadata page is inserted into recycle queue 1450 when the count reaches a sentinel value and the metadata page may be inserted into recycle queue 1450 and the metadata page is moved out of recycle queue 1450 if the metadata page is accessed, but fails to disclose the limitations stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. PG Pub US 2020/0293447 A1 discloses The updated counter 308 in the cache control block 300.sub.i for the selected metadata track is decremented (at block 604) by a value related to the number of modified tracks 408 in the cache 112. In one embodiment, the update counter 308 may be decremented by the ((LRU list size 408 divided by a constant 402) plus 1). The constant 402 may comprise a value such as an average of all update counters 308 for all modified metadata tracks in the cache 112. In this way, the update counter is decremented by a greater number as the number of modified metadata tracks in the cache 112 increase [0029].
Tian et al PG Pub US 2020/0210347 A1 discloses A method to allocate data evicted from a first cache to a second cache, the method comprising: determining whether a reuse indicator for a block of data indicates that the block of data is likely to be reused upon eviction of the block of data from a first cache, the first cache being a higher level cache than the second cache; incrementing a first counter based on the reuse indicator for the block of data indicates that the block of data is likely to be reused; decrementing the first counter based on the reuse indicator for the block of data indicates that the block of data is likely not to be reused; incrementing a second counter upon eviction of the block of data from the second cache; determining whether a value 
Kato PG Pub US 2017/0329721 A1 discloses When the second total is more than the first total, the cache data managing unit 503 writes back the Dirty page of the LRU entry in the list T1, and discards the Dirty page of the LRU entry of the list T1. Meanwhile, the read monitoring unit 504 may store a counter for managing the first total and the second total in the memory 402 [0064].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133